Filed 7/11/14 In re D.T. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)



In re D.T., a Person Coming Under the Juvenile Court Law.                                        C072606


THE PEOPLE,                                                                             (Super. Ct. No. 64849)

                   Plaintiff and Respondent,

         v.

D.T.,

                   Defendant and Appellant.




         D.T. appeals from an order finding him in violation of his probation and
committing him to the Division of Juvenile Facilities (DJF) for seven years and two
months. He contends the juvenile court erred in committing him to DJF because his most
recent offense is not among those “described in subdivision (b) of Section 707 [of the




                                                             1
Welfare & Institutions Code1] or subdivision (c) of Section 290.008 of the Penal Code.”
We agree and shall remand for further dispositional proceedings.
                                       DISCUSSION
        Section 733 provides in pertinent part: “A ward of the juvenile court who meets
any condition described below shall not be committed to the Department of Corrections
and Rehabilitation, Division of Juvenile Facilities: [¶] . . . [¶] (c) The ward has been or
is adjudged a ward of the court pursuant to Section 602, and the most recent offense
alleged in any petition and admitted or found to be true by the court is not described in
subdivision (b) of Section 707 or subdivision (c) of Section 290.008 of the Penal Code.”
(Italics added.)
        D.T. claims “the most recent offense alleged in any petition and admitted or found
to be true by the court” is the most recently committed offense that is alleged in any
petition and admitted or found to be true by the court. The People respond that the
language in question “refers to the date the allegation occurred and the date of the
adjudication,” not the most recent offense actually committed.
        While this case was pending on appeal, our Supreme Court decided In re D.B.
(2014) 58 Cal.4th 943, 944, which held, “The plain language of section 733 [subdivision]
(c) mandates that a minor may not be committed to DJF unless the most recently
committed offense that is alleged in any wardship petition, then admitted or found to be
true, is listed in section 707 [subdivision] (b) or Penal Code section 290.008 [subdivision]
(c).” (Italics added.) More particularly, the court determined, “The language of section
733 [subdivision] (c) is clear. It prohibits a DJF commitment unless the most recent
offense alleged in any petition and admitted or found true is listed in section 707(b) or
Penal Code section 290.008 [subdivision] (c). (§ 733 [subd.] (c).) We are not free to




1   Further undesignated statutory references are to the Welfare & Institutions Code.

                                              2
rewrite the law simply because a literal interpretation may produce results of arguable
utility. The Legislature, of course, remains free to amend section 733 [subdivision] (c) if
the language it has enacted is now understood to create unintended consequences.” (Id.
at p. 948.)
       Here, the parties agree and the record reveals that the most recently committed
offenses that are alleged in a wardship petition and admitted or found to be true --
accessory (Pen. Code, § 32) and receiving stolen property (id., § 296, subd. (a)) -- are not
listed in section 707 subdivision (b) or Penal Code section 290.008 subdivision (c).
Accordingly, D.T. was ineligible for DJF placement.
                                      DISPOSITION
       The matter is remanded to the juvenile court with instructions to reverse the
dispositional order committing D.T. to the Department of Corrections and Rehabilitation,
Division of Juvenile Facilities and conduct a new dispositional hearing in accordance
with our Supreme Court’s decision in In re D.B. The judgment is affirmed in all other
respects.



                                             BLEASE                    , Acting P. J.


We concur:


            ROBIE                  , J.


            MAURO                  , J.




                                             3